DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional application of U.S. Patent Application No. 13/859,741, filed on April 10, 2013, now U.S. Patent No. 10,335,412.

Response to Amendment
Applicant’s amendment filed December 6, 2021 amending claims 19 and 20 have been entered.  Claims 14 and 15 are withdrawn.  Claims 1-11 are canceled.  Claims 12, 13 and 16-20 are currently presented for examination.

Response to Arguments
The previous double patenting rejections are hereby maintained and detailed below since Applicant has not filed a terminal disclaimer or provided any persuasive arguments for traversal.  It is noted that Applicant has indicated that they will file a terminal disclaimer.
Due to Applicant’s amendments to claims 19 and 20, the previous rejection of claims 19 and 20 under 35 USC 103 over Tomoko et al. is hereby withdrawn.  The claims are currently drawn to the treatment of asthma caused by COX-2 mediated 
Applicant’s arguments filed December 6, 2021 with respect to the rejection under 35 USC 103 over Van Buren et al. in view of Clermont et al. have been fully considered but are found not persuasive.
Applicant argues that Van Buren merely discloses a topical composition for the treatment of external trauma such as surgical wounds, in an immunosuppressed mammal such as one receiving transplants and undergoing immunosuppressive therapy.  Applicant further argues that Clermont is directed to a method of simulating tissue healing comprising using a mechanistic computer model to predict an outcome of healing of damaged tissue.  Applicant argues that both Van Buren and Clermont focus on healing damaged tissue or trauma without any teaching or suggestion on treating an inflammatory condition of disease.  Applicant argues that the prior art fails to teach or suggest that promoting wound healing would necessarily and effectively treat an inflammatory condition as claimed.
These arguments are found not persuasive since it has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, although Van Buren et al. teaches topical administration, Van Buren et al. further teaches that the compounds may also be administered as a dietary supplement in any convenient manner such as by the oral, intravenous, intramuscular 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill to combine the teachings of Van Buren et al. which teaches formulations comprising adenine which are useful for the promotion of wound healing as well as enhancement of the quality and rate of wound healing wherein wound healing refers to trauma and injury of any cell, tissue or organ, with the teachings of Clermont et al. which teaches that inflammatory bowel disease and ulcerative colitis are conditions associated with wounds and wound healing and thus are in need of tissue healing remedies.  Thus, since the formulation of Van Buren et al. which contains adenine is useful for enhancing wound healing referring to trauma and injury of any cell, tissue or organ, an ordinary skilled artisan would have been motivated to treat conditions such as inflammatory bowel disease that are associated with wounds 
Thus, the prior art cited renders obvious treating the inflammatory condition or disease as claimed which is inflammatory bowel disease.  Therefore, since the prior art renders obvious administration of the same compound for the treatment of the same condition, the effects of the composition as claimed, which is reducing pro-inflammatory cytokine secretion and COX-2expression in a cell will necessarily occur.  In response to applicant's argument that the prior art fails to teach that adenine reduces pro-inflammatory cytokine secretion and COX-2 expression and thus because of these properties can be used to treat inflammatory conditions or diseases, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments with respect to the teachings of Van Buren and treating immunosuppressed patients are found not persuasive since Van Buren et al. teaches that in fact, the present invention may be used for enhancing wound healing of patients with autoimmune and/or autoinflammatory diseases [0009].  The claims of the instant application do not exclude immunosuppressed patients.  Moreover, the claims of the instant application include treating patients with autoimmune and/or autoinflammatory 
Thus, for reasons of record and for the reasons detailed above, the previous rejection over Van Buren et al. in view of Clermont et al. is hereby maintained and reproduced below.  This action is final.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 13 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14, 16-17, 21, 24-25 of U.S. Application No. 16/419,892 (Provided on IDS) in view of Clermont et al. U.S. Publication No. 2008/0228456 A1.
Claims 12, 13 and 16-18 of the instant application claim a method for treating an inflammatory condition or disease such as inflammatory bowel disease comprising administering to the mammal in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof as a sole active ingredient.
The cited claims of the copending ‘892 claim a method for enhancing wound healing comprising administering to the subject in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof.
The claims of the copending applications do not recite treating inflammatory bowel disease.
Clermont et al. teaches methods of simulating tissue healing (abstract). Clermont et al. teaches that examples of diseases and/or conditions that are in need of simulating tissue healing include diabetes, diabetic foot ulcers, necrotizing enterocolitis, ulcerative colitis, Crohn's disease, inflammatory bowel disease, restenosis (post-angioplasty or stent implantation), incisional wounding, excisional wounding, surgery, accidental trauma, pressure ulcer, stasis ulcer, tendon rupture, vocal fold phonotrauma, otitis media and pancreatitis (abstract).  Thus Clermont et al. teaches that diabetes, diabetic foot ulcers, ulcerative colitis, Crohn's disease, inflammatory bowel disease, incisional wounding, excisional wounding, surgery, accidental trauma, pressure ulcer, stasis ulcer 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of the cited copending applications which claim a method for enhancing wound healing comprising administering to the subject in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof, with the teachings of Clermont et al. which teaches that inflammatory bowel disease and ulcerative colitis are conditions associated with wounds and wound healing and thus are in need of tissue healing remedies.  Thus, an ordinary skilled artisan would have been motivated to treat conditions such as inflammatory bowel disease that are associated with wound and wound healing and in need of procedures that enhance tissue healing based on the claims of the cited copending application.
Thus, the cited claims of the instant application are rendered obvious over the cited copending application.

Claims 12, 13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,500,206 (U.S. Application No. 15/456,815/U.S. Publication No. 2018/0256585 A1) in view of Clermont et al. U.S. Publication No. 2008/0228456 A1. 
Claims 12, 13 and 16-18 of the instant application claim a method for treating an inflammatory condition or disease such as inflammatory bowel disease comprising 
The cited claims of ‘206 claim a method for enhancing wound healing comprising administering to the subject in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof.
The claims of the ‘206 do not recite treating inflammatory bowel disease.
Clermont et al. teaches methods of simulating tissue healing (abstract). Clermont et al. teaches that examples of diseases and/or conditions that are in need of simulating tissue healing include diabetes, diabetic foot ulcers, necrotizing enterocolitis, ulcerative colitis, Crohn's disease, inflammatory bowel disease, restenosis (post-angioplasty or stent implantation), incisional wounding, excisional wounding, surgery, accidental trauma, pressure ulcer, stasis ulcer, tendon rupture, vocal fold phonotrauma, otitis media and pancreatitis (abstract).  Thus Clermont et al. teaches that diabetes, diabetic foot ulcers, ulcerative colitis, Crohn's disease, inflammatory bowel disease, incisional wounding, excisional wounding, surgery, accidental trauma, pressure ulcer, stasis ulcer are among a non-limiting list of systems and disease states associated with wounds and wound healing [0010].
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of the cited copending applications which claim a method for enhancing wound healing comprising administering to the subject in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof, with the teachings of Clermont et al. which teaches that inflammatory bowel disease and ulcerative colitis are conditions 
Thus, the cited claims of the instant application are rendered obvious over the cited patent.

Claims 12, 13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 and 12-18 of U.S. Application No. 16/697,420 (U.S. Publication No. 2020/0093829 A1 Provided on IDS dated August 6, 2020) in view of Clermont et al. U.S. Publication No. 2008/0228456 A1. 
Claims 12, 13 and 16-18 of the instant application claim a method for treating an inflammatory condition or disease such as inflammatory bowel disease comprising administering to the mammal in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof.
The cited claims of copending ‘420 claim a method for enhancing healing of a wound in a subject in need thereof, comprising administering to the subject in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof to enhance the healing of the wound in the subject.
The claims of copending ‘420 do not recite treating inflammatory bowel disease.
Clermont et al. teaches methods of simulating tissue healing (abstract). Clermont et al. teaches that examples of diseases and/or conditions that are in need of simulating 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of the cited copending applications which claim a method for enhancing wound healing comprising administering to the subject in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof, with the teachings of Clermont et al. which teaches that inflammatory bowel disease and ulcerative colitis are conditions associated with wounds and wound healing and thus are in need of tissue healing remedies.  Thus, an ordinary skilled artisan would have been motivated to treat conditions such as inflammatory bowel disease that are associated with wound and wound healing and in need of procedures that enhance tissue healing based on the claims of the cited copending application.
Thus, the cited claims of the instant application are rendered obvious over the cited patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Buren et al. U.S. Publication No. 2007/0254853 A1 in view of Clermont et al. U.S. Publication No. 2008/0228456 A1.
Claims 12, 13 and 16-18 of the instant application claim a method for treating an inflammatory condition or disease such as inflammatory bowel disease comprising administering to the mammal in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof as the sole active ingredient.
Van Buren et al. teaches compositions and methods for the treatment of animals that are immunosuppressed by preparing a topical composition supplemented with one or more compounds selected from the group consisting of nucleotides, nucleosides, nucleobases and mixtures thereof in an amount effective for promoting wound healing and contacting the wound of the immunosuppressed mammal with the topical composition (abstract).  Van Buren et al. teaches compositions and methods for promoting wound healing of an immunosuppressed mammal by preparing a topical composition that comprises one or more compounds selected from the group consisting of nucleotides, nucleosides, nucleobases and mixtures thereof in an amount effective to promote wound healing and contacting a wound of the immunosuppressed mammal with the topical composition, wherein examples of nucleotides, nucleosides, nucleobases and mixtures thereof include, RNA, adenine, uracil, inosine, and adenosine in a pharmaceutically acceptable carrier [0011].  Van Buren et al. teaches that the topical composition may be provided at a dose of about 250 M to 2.3 M in a pharmaceutically acceptable carrier [0011].

Van Buren et al. further teaches a method for the promotion of wound healing in an immunosuppressed subject by preparing a topical composition supplemented with one or more compounds selected from the group consisting of RNA, uracil and adenine as well as corresponding nucleosides and nucleotides (uridine, adenosine, AMP, ADP, ATP, UMP, UDP, UTP) as well as cytosine and guanine, and inosine in an amount effective for promoting wound healing and treating the immunosuppressed subject with the composition such that the wound area has increased concentrations of the compound and wherein the treating is topical [0013]. Alternatively, the method may promote wound healing in an immunosuppressed subject by preparing a composition adapted for topical administration in a wound dressing supplemented with one or more compounds selected from the group consisting of RNA, uridine, UMP, UDP, UTP, adenine, uracil, inosine, and adenosine in an amount effective for promoting wound healing; and dressing a wound of the immunosuppressed subject with the wound dressing such that the wound area is at least partially covered from the environment and the wound is contacted to increased concentrations of the compounds [0013]. 

Thus, Van Buren et al. teaches promoting wound healing comprising the administration of one or more of a nucleotide, nucleoside, or a nucleobase including one or more of RNA, adenine, uracil, inosine, and adenosine in a pharmaceutically acceptable carrier.  
Van Buren et al. does not specifically exemplify the administration of adenine. Van Buren et al. does not teach the treatment of inflammatory bowel disease such as ulcerative colitis.
However, based on the teachings of Van Buren et al., an ordinary skilled artisan would have been motivated to administer any one of RNA, adenine, uracil, inosine, or adenosine with a reasonable expectation of similar success.  Moreover, the genus of suitable compounds for administration to promote wound healing is limited and thus an ordinary skilled artisan can clearly envisage the administration of adenine for the 
Clermont et al. teaches methods of simulating tissue healing (abstract). Clermont et al. teaches that examples of diseases and/or conditions that are in need of simulating tissue healing include diabetes, diabetic foot ulcers, necrotizing enterocolitis, ulcerative colitis, Crohn's disease, inflammatory bowel disease, restenosis (post-angioplasty or stent implantation), incisional wounding, excisional wounding, surgery, accidental trauma, pressure ulcer, stasis ulcer, tendon rupture, vocal fold phonotrauma, otitis media and pancreatitis (abstract).  Thus Clermont et al. teaches that diabetes, diabetic foot ulcers, ulcerative colitis, Crohn's disease, inflammatory bowel disease, incisional wounding, excisional wounding, surgery, accidental trauma, pressure ulcer, stasis ulcer are among a non-limiting list of systems and disease states associated with wounds and wound healing [0010].
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill to combine the teachings of Van Buren et al. which teaches formulations comprising adenine which are useful for the promotion of wound healing as well as enhancement of the quality and rate of wound healing wherein wound healing refers to trauma and injury of any cell, tissue or organ, with the teachings of Clermont et al. which teaches that inflammatory bowel disease and ulcerative colitis are conditions associated with wounds and wound healing and thus are in need of tissue healing remedies.  Thus, since the formulation of Van Buren et al. which contains adenine is useful for enhancing wound healing referring to trauma and 
Furthermore, with respect to the amounts as claimed, Van Buren et al. specifically teaches administration of doses of about 250 M to 2.3 M which overlap with the claimed amount of from 0.01 mg/kg to 30 mg/kg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). In addition, it is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided by the prior art in order to provide a composition having the desired properties such that optimal treatment of a disease is achieved.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). Thus, since the prior art renders obvious the administration of adenine for the treatment of inflammatory bowel disease, one would necessarily arrive at the dosages as claimed through routine optimization.
Furthermore, since the prior art renders obvious the administration of adenine for the treatment of inflammatory bowel disease, reducing pro-inflammatory cytokine 
Thus, the cited claims of the instant application are rejected in view of the cited prior art teachings.

Conclusion
Claims 12, 13 and 16-18 are rejected.  Claims 1-11 are canceled.  Claims 14 and 15 are withdrawn.  Claims 19 and 20 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM